Exhibit 10.1

 

Amended and Restated

 

Registration Rights Agreement

 

by and among

 

Surgery Partners, Inc.,

 

Certain Stockholders of Surgery Partners, Inc.

 

and

 

Certain other parties hereto.

 

Dated as of August 31, 2017

 

--------------------------------------------------------------------------------


 

TABLE OF CONTENTS

 

ARTICLE I EFFECTIVENESS; DEFINITIONS

1

1.1

 

Effectiveness

1

1.2

 

Definitions

1

 

 

 

 

ARTICLE II REGISTRATION RIGHTS

1

2.1

 

Demand Registration Rights

2

2.2

 

Piggyback Registration Rights

2

2.3

 

Short-Form Registration

5

2.4

 

Secondary Offering

6

2.5

 

Indemnification and Contribution

6

2.6

 

Certain Other Provisions

8

 

 

 

 

ARTICLE III REMEDIES

9

3.1

 

Generally

9

 

 

 

 

ARTICLE IV ASSIGNMENT

9

4.1

 

Permitted Registration Rights Assignees

9

 

 

 

 

ARTICLE V AMENDMENT, TERMINATION, ETC.

9

5.1

 

Oral Modifications

9

5.2

 

Written Modifications

9

5.3

 

Effect of Termination

10

 

 

 

 

ARTICLE VI DEFINITIONS

10

6.1

 

Certain Matters of Construction

10

6.2

 

Definitions

10

 

 

 

 

ARTICLE VII MISCELLANEOUS

13

7.1

 

Authority; Effect

13

7.2

 

Notices

13

7.3

 

Merger; Binding Effect, Etc.

15

7.4

 

Descriptive Headings

15

7.5

 

Counterparts

15

7.6

 

Severability

15

7.7

 

No Recourse

15

 

 

 

 

ARTICLE VIII GOVERNING LAW

15

8.1

 

Governing Law

15

8.2

 

Consent to Jurisdiction

15

8.3

 

WAIVER OF JURY TRIAL

16

8.4

 

Exercise of Rights and Remedies

16

 

--------------------------------------------------------------------------------


 

AMENDED AND RESTATED REGISTRATION RIGHTS AGREEMENT

 

This Amended and Restated Registration Rights Agreement (this “Agreement”) is
made as of August 31, 2017 by and among Surgery Partners, Inc., a Delaware
corporation (the “Company”), BCPE Seminole Holdings LP, a Delaware limited
partnership (“Bain”), and each other Stockholder party hereto as listed on the
signature pages to this Agreement or who becomes a party hereto pursuant to
Section 4.1 (each, individually, a “Stockholder” and together, the
“Stockholders”).

 

RECITALS

 

1.                                      This agreement amends and restates that
certain Registration Rights Agreement, dated as of September 30, 2015, by and
among the Company, H.I.G. Surgery Centers, LLC, a Delaware limited liability
company (“H.I.G.”), and each other stockholder party thereto, regarding the
Company’s common stock, $0.01 par value per share (“Common Stock”) held by
H.I.G. and the other stockholders party thereto.

 

2.                                      Bain and H.I.G. are party to that that
certain Stock Purchase Agreement, dated as of May 9, 2017 (the “Stock Purchase
Agreement”) pursuant to which Bain will purchase Common Stock from H.I.G.

 

3.                                      Bain and the Company are party to that
certain Securities Purchase Agreement, dated as of May 9, 2017 (the “Securities
Purchase Agreement”) pursuant to which Bain will purchase 10.00% Series A
Convertible Perpetual Participating Preferred Stock, par value $0.01 per share,
of the Company (“Preferred Stock”).

 

4.                                      In connection with transactions
contemplated by the foregoing agreements, the parties hereto have agreed to set
forth their agreements regarding registration rights with respect to the Common
Stock and Preferred Stock and certain other matters relating to the transactions
contemplated by the Stock Purchase Agreement and the Securities Purchase
Agreement.

 

AGREEMENT

 

Therefore, the parties hereto hereby agree as follows:

 

ARTICLE I
EFFECTIVENESS; DEFINITIONS.

 

1.1                               Effectiveness. This Agreement shall become
effective upon consummation of the transactions contemplated by the Securities
Purchase Agreement.

 

1.2                               Definitions. Certain terms are used in this
Agreement as specifically defined herein. These definitions are set forth or
referred to in Section 6 hereof.

 

ARTICLE II
REGISTRATION RIGHTS.

 

The Company will perform and comply, and cause each of its subsidiaries to
perform and comply, with such of the following provisions as are applicable to
it. Each Holder will perform and comply with such of the following provisions as
are applicable to such Holder.

 

1

--------------------------------------------------------------------------------


 

2.1                               Demand Registration Rights. The Bain Parties
may, by written notice to the Company, request that the Company effect the
registration for a Public Offering of Registrable Shares having an anticipated
net aggregate offering price of at least $10,000,000 ($25,000,000 in the case of
an underwritten offering) (for the avoidance of doubt, the Bain Parties may
deliver a demand for registration under this Section 2.1 whether or not the Bain
Parties own Registrable Shares at the time of such request). If the Bain Party
initiating the registration intends to distribute the Registrable Shares in an
underwritten offering, it will so advise the Company in their request. Promptly
after receipt of notice requesting registration pursuant to this Section 2.1,
the Company will give written notice of such requested registration to all other
holders of Registrable Shares (a “Demand Notice”). Subject to the limitations
set forth in Sections 2.1.1, the Company will use its commercially reasonable
efforts to effect the registration under the Securities Act of the Registrable
Shares that the Company has been requested to register by the Bain Party
requesting such registration and all other Registrable Shares that the Company
has been requested to register by other holders of Registrable Shares by notice
delivered to the Company within 20 days after the giving of such notice by the
Company.

 

2.1.1 Limitations. The Company will not be required to effect more than five
registrations at the request of any Bain Party; provided, that, the Bain Parties
shall be charged with a request only if a Registration Statement covering at
least 25% of the applicable Registrable Shares shall have been declared
effective by the SEC and remained effective for not less than one hundred eighty
(180) days. For the avoidance of doubt, a request for Shelf Registration
pursuant to Section 2.3.2 shall constitute a request within the meaning of this
Section 2.1.1, but Takedown Demands pursuant to Section 2.3.3 shall not
constitute additional requests. If from the time of any request to register
Registrable Shares pursuant to this Section 2.1 to but not including the date
when such registration becomes effective, the Company is engaged or has firm
plans to engage within 90 days of the time of such request in a registered
public offering as to which the holders may include Registrable Shares pursuant
to Section 2.2, then the Company may, at its option, decline such request.

 

2.2                               Piggyback Registration Rights.

 

2.2.1 Piggyback Registration. Whenever the Company (for itself or for any other
Stockholder) proposes to register any of its equity securities under the
Securities Act on a form of Registration Statement that would allow registration
of Registrable Shares for sale to the public (except with respect to
Registration Statements on Form S-4, Form S-8 or their respective successor
forms) the Company will, prior to such filing, give written notice to each
Stockholder of the Company’s intention to so register. Upon the written request
of any Stockholder given within 10 days after the Company provides such notice,
the Company shall use reasonable efforts to cause all of such parties’ requested
Registrable Shares to be registered under the Securities Act; provided, however,
that the Company shall have the right to postpone or withdraw any registration
proposed pursuant to this Section 2.2 without obligation to any Stockholder.

 

2.2.2 Selection of Underwriter. In the case of any offering under this
Section 2.2 involving an underwriting, the Board shall have the right to
designate the managing underwriter; provided, however, that such managing
underwriter shall be an investment bank of national reputation.

 

2.2.3 Allocation of Shares. In connection with any offering under this
Section 2.2 involving an underwriting, the Company shall not be required to
include any Registrable Shares

 

2

--------------------------------------------------------------------------------


 

in such underwriting unless the holders thereof accept the terms of the
underwriting as agreed upon between the Company and the underwriters selected by
it. Further, if the managing underwriter advises the Company that, in its view,
the number of Registrable Shares requested to be included in such registration
exceeds the Maximum Offering Size, the Company will include in such
registration, in the following priority, up to the Maximum Offering Size: first,
so many shares of Common Stock proposed to be registered by the Company (for
itself or for any other Stockholder pursuant to a Demand Notice) as would not
cause the offering to exceed the Maximum Offering Size; and second, any
Registrable Shares requested to be included in such registration by the
Stockholders, allocated, if necessary, pro rata on the basis of their relative
number of Registrable Shares so held.

 

2.2.4 Registration and Offering Procedures. In connection with the registration
of Registrable Shares under the Securities Act, the Company shall:

 

(a)                                 Prepare and file with the Commission the
Registration Statement and use its commercially reasonable efforts to cause such
Registration Statement to become effective.

 

(b)                                 Following the effectiveness of the
Registration Statement, use its commercially reasonable efforts to prepare and
file with the Commission any amendments and supplements to the Registration
Statement and the prospectus included in the Registration Statement as may be
necessary to keep the Registration Statement continuously effective under the
Securities Act until the Registrable Shares requested to be registered
thereunder are sold; provided further that the Company shall promptly amend,
renew or replace, as necessary, any Registration Statement that shall have
expired or otherwise been deemed unusable and shall use its commercially
reasonable efforts to keep such amended, renewed or replaced Registration
Statement continuously effective under the Securities Act until the Registrable
Shares requested to be registered thereunder are sold.

 

(c)                                  Furnish to each selling Stockholder such
reasonable numbers of copies of the prospectus included in the Registration
Statement, including a preliminary prospectus, in conformity with the
requirements of the Securities Act, and such other documents as the selling
Stockholder may reasonably request in order to facilitate the public sale or
other disposition of the Registrable Shares owned by such selling Stockholder;

 

(d)                                 Use commercially reasonable efforts to
promptly remove restrictive legends from any Registrable Shares to be sold
pursuant to the Registration Statement.

 

(e)                                  Use commercially reasonable efforts to
register or qualify the Registrable Shares covered by the Registration Statement
under the securities or blue sky laws of such states as the selling Stockholder
shall reasonably request, and do any and all other acts and things that may be
necessary or desirable to enable the selling Stockholder to consummate the
public sale or other disposition within such states of the Registrable Shares
owned by the selling Stockholder; provided, however, that the Company shall not
be required in connection with this paragraph (e) to qualify as a foreign
corporation in any jurisdiction, execute a general consent to service of process
in any jurisdiction, or subject itself to taxation in any jurisdiction;

 

3

--------------------------------------------------------------------------------


 

(f)                                   Enter into customary agreements (including
an underwriting agreement in customary form) and take such other actions as are
reasonably required in order to expedite or facilitate the sale of such
Registrable Shares, including without limitation providing reasonable access for
due diligence to a representative appointed by the majority of the Holders
covered by the applicable Registration Statement, any underwriter participating
in any disposition to be effected pursuant to such Registration Statement or any
attorney, accountant or other agent retained by such Holders or any such
underwriter, including such information in the prospectus as is reasonably
requested by the representative, managing underwriter or attorney, accountant or
other agent and making management available to participate in a “roadshow” as
reasonably requested by the representative, managing underwriter or attorney,
accountant or other agent;

 

(g)                                  To the extent practicable, provide legal
opinions covering the matters customarily covered in opinions requested in
underwritten offerings and such other matters as may be reasonably requested by
the holders of Registrable Shares and the underwriter, and an auditor’s “comfort
letter” addressed to the selling Stockholder;

 

(h)                                 Following a Public Offering, provide
adequate current public information necessary for compliance with Rule 144(c) of
the Securities Act; and

 

(i)                                     Otherwise cooperate reasonably with, and
take such customary actions as may reasonably be requested by the holders of
Registrable Shares in connection with such registration.

 

2.2.5 Amended Prospectus. If the Company has delivered preliminary or final
prospectuses to the selling Stockholders and after having done so the prospectus
is amended to comply with the requirements of the Securities Act, the Company
shall promptly notify the selling Stockholders and, if requested, the selling
Stockholders shall immediately cease making offers of Registrable Shares and
return all prospectuses to the Company. The Company shall promptly provide the
selling Stockholders with revised prospectuses and, following receipt of the
revised prospectuses and compliance with any related requirements of the
Securities Act and any applicable state securities or blue sky laws, the selling
Stockholders shall be free to resume making offers of the Registrable Shares.
Any period during which a prospectus is unusable pursuant to this Section 2.2
shall be added to the 180-day period in Section 2.2.4(b).

 

2.2.6 Allocation of Expenses. The Company will pay all expenses in complying
with this Article II, including all registration and filing fees, exchange
listing fees, printing, messenger and delivery expenses, applicable stock
exchange fees, fees of accountants for the Company, fees and disbursements of
counsel of the Company and the reasonable fees and expenses of one counsel
selected by the holder(s) of a majority of the Registrable Shares included in
such registration, state securities or blue sky reasonable fees and expenses,
the expense of any special audits incident to or required by any such
registration, any fees and disbursements customarily paid by the issuers of
securities and expenses incurred in connection with any road show (including the
reasonable out-of-pocket expenses of the selling Stockholders) but excluding
underwriting discounts, selling commissions or any other brokerage or
underwriting fees and expenses and the fees and expenses of the selling
Stockholders’ own counsel (other than the one counsel selected as provided above
and, if an additional counsel to certain selling Stockholders is used that is
also counsel to the Company, such counsel).

 

4

--------------------------------------------------------------------------------


 

2.3                               Short-Form Registration.

 

2.3.1 Request for Short-Form Registration.  At any time and from time to time,
the Bain Parties shall have the right to make a written request to the Company
to register, and the Company shall register in accordance with the terms of this
Agreement, the sale of the number of Registrable Shares stated in such request
under the Securities Act on Form S-3 or any similar short-form registration (a
“Short-Form Registration”); provided, however, that the Company shall not be
obligated to effect such demand for a Short-Form Registration (i) if the
aggregate offering price of the Registrable Shares to be sold in such offering
(including piggyback shares and before deduction of any underwriting discounts
or commissions) is not reasonably expected to be at least $25,000,000 or
(ii) within 90 days after the effective date of a previous
Short-Form Registration or other previous registration in which the Holders of
Registrable Shares were given piggyback rights pursuant to Section 2.2. Each
request for a Short-Form Registration by the Bain Parties shall state the amount
of the Registrable Shares proposed to be sold and the intended method of
disposition thereof. If on the date of the request for Short Form Registration:
(i) the Company is a WKSI, then the Short Form Registration request may request
Registration of an unspecified amount of Registrable Securities; and (ii) the
Company is not a WKSI, then the Short Form Registration request shall specify
the aggregate amount of Registrable Securities to be registered. The Company
shall provide to the Bain Parties the information necessary to determine the
Company’s status as a WKSI upon request.

 

2.3.2. Shelf Registration. If the Bain Parties request that a
Short-Form Registration be filed pursuant to Rule 415 (a “Shelf Registration”)
and the Company is qualified to do so, the Company shall use commercially
reasonable efforts to cause the Shelf Registration to be declared effective
under the Securities Act as soon as reasonably practicable after filing, and, if
the Company is a WKSI at the time of any such request, to cause such Shelf
Registration to be an automatic shelf registration statement (as defined in
Rule 405 under the Securities Act), and once effective, the Company shall cause
the Shelf Registration to remain effective (including by filing a new Shelf
Registration, if necessary) for a period ending on the earlier of (i) the date
on which all Registrable Securities included in such registration have been sold
or distributed pursuant to the Shelf Registration and (ii) the date as of which
there are no longer in existence any Registrable Securities covered by the Shelf
Registration. Notwithstanding the foregoing obligations, if the Company
furnishes to the Bain Parties a certificate signed by the Company’s chief
executive officer stating that in the good faith judgment of the Company’s Board
of Directors it would be materially detrimental to the Company and its
stockholders for such registration statement to either become effective or
remain effective for as long as such registration statement otherwise would be
required to remain effective, because such action would (i) materially interfere
with a significant acquisition, corporate reorganization, or other similar
transaction involving the Company; (ii) require premature disclosure of material
information that the Company has a bona fide business purpose for preserving as
confidential; or (iii) render the Company unable to comply with requirements
under the Securities Act or Exchange Act, then the Company shall have the right
to defer taking action with respect to such filing for a period of not more than
sixty days after the request is given.

 

2.3.3. Shelf Takedowns. At any time when a Shelf Registration is effective, upon
a written demand (a “Takedown Demand”) by any Bain Party that is a Shelf
Participant holding Registrable Securities at such time, the Company will
facilitate in the manner described in this Agreement a “takedown” of Registrable
Securities off of such Shelf Registration and the Company shall pay expenses in
connection therewith in accordance with Section 2.2.6; provided

 

5

--------------------------------------------------------------------------------


 

that the Company will provide (x) in connection with any non-marketed
underwritten takedown offering (other than a Block Trade) or non-underwritten
takedown offering, at least two (2) business days’ notice of such Takedown
Demand to each other Stockholder that is a Shelf Participant, (y) in connection
with any Block Trade, notice of such Takedown Demand to each other Stockholder
that is a Shelf Participant no later than noon Eastern time on the second
business day prior to the requested Takedown Demand and (z) in connection with
any marketed underwritten takedown offering, at least five (5) business days’
notice of such Takedown Demand to each other Stockholder that is a Shelf
Participant. If any Shelf Participants request inclusion of their Registrable
Securities (by notice to the Company, which notice must be received by the
Company no later than (A) in the case of a non-marketed underwritten takedown
offering (other than a Block Trade) or a non-underwritten takedown offering, the
second business day following the date notice is given to such participant,
(B) in the case of a Block Trade, by 10:00 p.m. Eastern time on the date notice
is given to such participant and (C) in the case of a marketed underwritten
takedown offering, three (3) business days following the date notice is given to
such participant), the Bain Parties and the other Shelf Participants that
request inclusion of their Registrable Securities shall be entitled to sell
their Registrable Securities in such offering (x) in connection with any
non-underwritten takedown offering, on a pro rata basis based on the amount of
Registrable Securities owned by all such Shelf Participants requesting to
include Registrable Securities in such non-underwritten takedown offering as of
the date the Company provided notice of the Takedown Demand to the Shelf
Participants pursuant to this Section 2.3.3 and (y) in connection with any
underwritten takedown offering, in accordance with the order of priority set
forth in Section 2.2.3. Each holder of Registrable Securities that is a Shelf
Participant agrees that such holder shall treat as confidential the receipt of
the notice of a Takedown Demand and shall not disclose or use the information
contained in such notice without the prior written consent of the Company until
such time as the information contained therein is or becomes available to the
public generally, other than as a result of disclosure by the holder in breach
of the terms of this Agreement.

 

2.4                               Secondary Offering. If at any time the SEC
takes the position that the offering of some or all of the Registrable
Securities in a Registration Statement are not eligible to be made as a
secondary offering, the Company shall use commercially reasonable best efforts
to persuade the SEC that the offering contemplated by the Registration Statement
is a bona fide secondary offering. In the event that the SEC refuses to alter
its position, the Company shall (i) remove from the Registration Statement such
portion of the Registrable Securities (the “Cut Back Shares”) and/or (ii) agree
to such restrictions and limitations on the registration and resale of the
Registrable Securities as the SEC may require to assure that the Registration
Statement is deemed a secondary offering (collectively, the “SEC Restrictions”);
provided, however, that the Company shall not agree to name any Holder as an
“underwriter” in such Registration Statement without the prior written consent
of such Holder. Any cut-back imposed pursuant to this Section 2.4 shall be
allocated among the Holders on a pro rata basis in accordance with the number of
shares that such Holders have requested to be included in such Registration
Statement, unless the SEC Restrictions otherwise require or provide or the
participating Holders otherwise agree. From and after the date that the Company
is able to effect the registration of such Cut Back Shares in accordance with
any SEC Restrictions, all of the provisions of this Section 2.4 shall again be
applicable to such Cut Back Shares.

 

2.5                               Indemnification and Contribution.

 

2.5.1 Indemnities by the Company. The Company will indemnify and hold harmless
each seller of Registrable Shares, each underwriter of Registrable Shares, and
each other person, if

 

6

--------------------------------------------------------------------------------


 

any, who controls any such seller or underwriter within the meaning of the
Securities Act or the Securities Exchange Act of 1934 against any losses,
claims, damages or liabilities, joint or several, to which such seller,
underwriter or controlling person may become subject under the Securities Act,
the Exchange Act, state securities or blue sky laws or otherwise, insofar as
such losses, claims, damages or liabilities (or actions in respect thereof)
arise out of or are based upon any untrue statement or alleged untrue statement
of any material fact contained in any Registration Statement including such
Registrable Shares, any preliminary prospectus or final prospectus contained in
such Registration Statement, any amendment or supplement to such Registration
Statement, or any other disclosure document, or arise out of or are based upon
the omission or alleged omission to state a material fact required to be stated
therein or necessary to make the statements therein not misleading; and, the
Company will reimburse each such seller, underwriter and each such controlling
person for any legal or any other expenses reasonably incurred by such seller,
underwriter or controlling person in connection with investigating or defending
any such loss, claim, damage, liability or action; provided, however, that the
Company will not be liable in any such case to the extent that any such loss,
claim, damage or liability arises out of or is based upon (a) any untrue
statement or omission made in such Registration Statement, preliminary
prospectus or prospectus, or any such amendment or supplement, in reliance upon
and in conformity with information furnished to the Company, in writing,
relating to such seller by or on behalf of such seller, underwriter or
controlling person specifically for use in the preparation thereof or (b) the
failure of such seller to deliver copies of the prospectus in the manner
required by the Securities Act.

 

2.5.2 Indemnities to the Company. Each seller of Registrable Shares, severally
(and not jointly or jointly and severally), will indemnify and hold harmless the
Company, each of its directors and officers and each underwriter, if any, and
each person, if any, who controls the Company or any such underwriter within the
meaning of the Securities Act or the Exchange Act, against any losses, claims,
damages or liabilities, joint or several, to which the Company, such director,
officer, underwriter or controlling person may become subject under the
Securities Act, Exchange Act, state securities or blue sky laws or otherwise,
insofar as such losses, claims, damages or liabilities (or actions in respect
thereof) arise out of or are based upon any untrue statement or alleged untrue
statement of a material fact contained in any Registration Statement under which
such Registrable Shares were registered under the Securities Act, any
preliminary prospectus or final prospectus contained in the Registration
Statement, or any amendment or supplement to the Registration Statement, or any
other disclosure document, or arise out of or are based upon any omission or
alleged omission to state a material fact required to be stated therein or
necessary to make the statements therein not misleading, if the statement or
omission was made in reliance upon and in conformity with information furnished
in writing to the Company relating to such seller by or on behalf of such
seller, specifically for use in connection with the preparation of such
Registration Statement, prospectus, amendment, supplement or other disclosure
document; provided, however, that the obligations of an Stockholder hereunder
shall be limited to an amount equal to the net proceeds to the Stockholder
arising from the sale of Registrable Shares as contemplated herein.

 

2.5.3 Notice of Claims. Each party entitled to indemnification under this
Section 2.5.3 (the “Indemnified Party”) shall give notice to the party required
to provide indemnification (the “Indemnifying Party”) within a reasonable period
of time after such Indemnified Party has actual knowledge of any claim as to
which indemnity may be sought, and shall permit the Indemnifying Party to assume
the defense of any such claim or any litigation resulting therefrom; provided,
however, that counsel for the Indemnifying Party, who shall conduct the defense
of such claim or

 

7

--------------------------------------------------------------------------------


 

litigation, shall be approved by the Indemnified Party (whose approval shall not
be withheld unreasonably). The Indemnified Party may participate in such defense
at such party’s expense; provided, however, that the Indemnifying Party shall
pay such expense if representation of such Indemnified Party by the counsel
retained by the Indemnifying Party would be inappropriate due to actual or
potential differing interests between the Indemnified Party and any other party
represented by such counsel in such proceeding. No Indemnifying Party in the
defense of any such claim or litigation shall, except with the prior written
consent of each Indemnified Party, consent to entry of any judgment or enter
into any settlement which does not include as an unconditional term thereof the
giving by the claimant or plaintiff to such Indemnified Party of a release from
all liability in respect of such claim or litigation, and no Indemnified Party
shall consent to entry of any judgment or settle such claim or litigation
without the prior written consent of the Indemnifying Party (which consent shall
not be unreasonably withheld).

 

2.5.4 Contribution. If the indemnification provided for herein is for any reason
unavailable to the Indemnified Parties in respect of any losses, claims, damages
or liabilities referred to herein, then each Indemnifying Party, in lieu of
indemnifying such Indemnified Party, will contribute to the amount paid or
payable by such Indemnified Party as a result of such losses, claims, damages or
liabilities in such proportion as is appropriate to reflect the relative fault
of the Company, the sellers of Registrable Shares and any underwriter in
connection with the statements or omissions which resulted in such losses,
claims, damages or liabilities, as well as any other relevant equitable
considerations. The relative fault of the Company, the sellers of Registrable
Shares and any underwriter will be determined by reference to, among other
things, whether the untrue or alleged untrue statement of a material fact or the
omission or alleged omission to state a material fact relates to information
supplied by such party, and the parties relative intent, knowledge, access to
information and opportunity to correct or prevent such statement or omission.
The Company and sellers of Registrable Shares agree that it would not be just
and equitable if contribution pursuant to this Section 2.5.4 were determined by
pro rata allocation or by any other method of allocation which does not take
account of the equitable considerations referred to in the immediately preceding
sentence. The amount paid or payable by an Indemnified Party as a result of the
losses, claims, damages or liabilities referred to in the immediately preceding
sentence will be deemed to include, subject to the limitations set forth above,
any legal or other expenses reasonably incurred by such Indemnified Party in
connection with investigating or defending any such action or claim.
Notwithstanding the provisions of this Section 2.5.4, no seller of Registrable
Shares will be required to contribute any amount in excess of the amount by
which the total price at which the Registrable Shares of such seller of
Registrable Shares was offered to the public (less underwriters discounts and
commissions) exceeds the amount of any damages which such seller of Registrable
Shares has otherwise been required to pay by reason of such untrue or alleged
untrue statement or omission or alleged omission. No person guilty of fraudulent
misrepresentation (within the meaning of Section 11(f) of the Securities Act)
will be entitled to contribution from any person who was not guilty of such
fraudulent misrepresentation.

 

2.6                               Certain Other Provisions

 

2.6.1 Information by Holder. Each Holder of Registrable Shares included in any
registration shall furnish to the Company such information regarding such holder
and the distribution proposed by such holder as the Company may reasonably
request in writing if it is required in connection with any registration,
qualification or compliance referred to in this Article II.

 

8

--------------------------------------------------------------------------------


 

2.6.2 Lock-Up. Each Stockholder, if requested by the Board and an underwriter of
Common Stock or other securities of the Company, shall agree pursuant to a
written agreement not to sell or otherwise transfer or dispose of any
Registrable Shares or other securities of the Company held by such Stockholder
for a specified period of time (not longer than seven days) prior to the
effective date of a Registration Statement and for a specified period of time
(not longer than 180 days) following the effective date of a Registration
Statement; provided, however, that such agreement shall not apply to any
Registrable Shares (or other securities of the Company) held by such Stockholder
if they are included in the Registration Statement. The Company may impose stop
transfer instructions with respect to the Registrable Shares or other securities
subject to the foregoing restrictions, until the end of the lock-up period. The
written agreement referred to in the first sentence of this Section 2.6.2 is in
addition to and not in replacement of other transfer restrictions contained in
this Agreement.

 

ARTICLE III
REMEDIES.

 

3.1          Generally. The parties shall have all remedies available at law, in
equity or otherwise in the event of any breach or violation of this Agreement or
any default hereunder. The parties acknowledge and agree that in the event of
any breach of this Agreement, in addition to any other remedies which may be
available, each of the parties hereto shall be entitled to specific performance
of the obligations of the other parties hereto and, in addition, to such other
equitable remedies (including preliminary or temporary relief) as may be
appropriate in the circumstances.

 

ARTICLE IV
ASSIGNMENT.

 

4.1          Permitted Registration Rights Assignees. The rights of a
Stockholder hereunder to cause the Company to register its Registrable
Securities pursuant to Section 2.1, Section 2.2 or Section 2.3 may be assigned
(but only with all related obligations as set forth below) in connection with a
Transfer of such Shares effected in accordance with the terms of this Agreement
to a Permitted Registration Rights Assignee of such Holder. Without prejudice to
any other or similar conditions imposed hereunder with respect to any such
Transfer, no assignment permitted under the terms of this Section 4.1 shall be
effective unless the Permitted Registration Rights Assignee, if not a
Stockholder, has delivered to the Company a written acknowledgment and agreement
in form and substance reasonably satisfactory to the Company that the Shares in
respect of which such assignment is made shall continue to be deemed Shares and
shall be subject to all of the provisions of this Agreement relating to Shares
and that such Permitted Registration Rights Assignee shall be bound by, and
shall be a party to, this Agreement. A Permitted Registration Rights Assignee to
whom rights are transferred pursuant to this Section 4.1 may not again Transfer
such rights to any other Permitted Registration Rights Assignee, other than as
provided in this Section 4.1.

 

ARTICLE V
AMENDMENT, TERMINATION, ETC.

 

5.1          Oral Modifications. This Agreement may not be orally amended,
modified, extended or terminated, nor shall any oral waiver of any of its terms
be effective.

 

5.2          Written Modifications. This Agreement may be amended, modified,
extended or terminated, and the provisions hereof may be waived, only by an
agreement in writing signed by the

 

9

--------------------------------------------------------------------------------


 

Company and the Stockholders that hold a majority of the Shares held by all
Stockholders: provided, however, that any amendment, modification, extension,
termination or waiver (an “Amendment”) shall also require the consent of any
Stockholder who would be disproportionately and adversely affected thereby. Each
such Amendment shall be binding upon each party hereto and each holder of Shares
subject hereto. In addition, each party hereto and each holder of Shares subject
hereto may waive any right hereunder by an instrument in writing signed by such
party or holder.

 

5.3          Effect of Termination. No termination under this Agreement shall
relieve any Person of liability for breach prior to termination. In the event
this Agreement is terminated, each party hereto shall retain the indemnification
rights pursuant to Section 2.6 hereof with respect to any matter that (i) may be
an indemnified liability thereunder and (ii) occurred prior to such termination.

 

ARTICLE VI
DEFINITIONS.

 

For purposes of this Agreement:

 

6.1          Certain Matters of Construction. In addition to the definitions
referred to or set forth below in this Section 6:

 

(i)            The words “hereof”, “herein”, “hereunder” and words of similar
import shall refer to this Agreement as a whole and not to any particular
Section or provision of this Agreement, and reference to a particular Section of
this Agreement shall include all subsections thereof;

 

(ii)           The word “including” shall mean including, without limitation;

 

(iii)          Definitions shall be equally applicable to both nouns and verbs
and the singular and plural forms of the terms defined; and

 

(iv)          The masculine, feminine and neuter genders shall each include the
other.

 

6.2          Definitions. The following terms shall have the following meanings:

 

“Affiliate” shall mean, with respect to any specified Person, any Person that
directly or through one or more intermediaries controls or is controlled by or
is under common control with the specified Person (as used in this definition,
the term “control” means the possession, directly or indirectly, of the power to
direct or cause the direction of the management and policies of a Person,
whether through ownership of voting securities, by contract or otherwise).

 

“Agreement” shall have the meaning set forth in the Preamble.

 

“Amendment” shall have the meaning set forth in Section 5.2.

 

“Bain” shall have the meaning set forth in the Preamble.

 

“Bain Parties” shall mean Bain, Bain Capital Private Equity, LP, a Delaware
limited partnership (“Bain Capital”), investment funds affiliated with Bain
Capital Private Equity, LP, and each of their respective successors, Permitted
Registration Rights Assignees pursuant to clauses (a) and (b) of the definition
thereof and Affiliates.

 

10

--------------------------------------------------------------------------------


 

“Block Trade” shall mean any non-marketed underwritten takedown offering taking
the form of a bought deal or block sale to a financial institution.

 

“Board” shall mean the board of directors of the Company.

 

“business day” shall mean any day that is not a Saturday, a Sunday or other day
on which banks are required or authorized by law to be closed in the City of New
York.

 

“Commission” shall mean the Securities and Exchange Commission.

 

“Common Stock” shall have the meaning set forth in the Recitals.

 

“Company” shall have the meaning set forth in the Preamble.

 

“Convertible Securities” shall mean any evidence of indebtedness, shares of
stock (other than Common Stock) or other securities (other than Options and
Warrants) which are directly or indirectly convertible into or exchangeable or
exercisable for shares of Common Stock, including, without limitation, the
Preferred Stock.

 

“Cut Back Shares” shall have the meaning set forth in Section 2.4.

 

“Demand Notice” shall have the meaning set forth in Section 2.1.

 

“Exchange Act” shall mean the Securities Exchange Act of 1934, as in effect from
time to time.

 

“H.I.G.” shall have the meaning set forth in the Recitals.

 

“Holders” shall mean the holders of Registrable Securities under this Agreement.

 

“IPO” means the underwritten initial public offering of the Company’s common
stock on September 30, 2015.

 

“Maximum Offering Size” shall mean the largest aggregate number of shares which
can be sold without having a material adverse effect on such offering, as
determined by the managing underwriter.

 

“Members of the Immediate Family” shall mean, with respect to any individual,
(i) each spouse, or natural or adopted child or grandchild of such individual or
natural or adopted child or grandchild of such individual’s spouse, (ii) each
trust created solely for the benefit of one or more of such individual and the
Persons listed in clause (i) above, and solely for estate planning purposes,
(iii) each custodian or guardian of any property of one or more of the Persons
listed in clause (i) above, in his capacity as such custodian or guardian and
(iv) each corporation, limited partnership or limited liability company
controlled by such individual or one or more of the Persons listed in clause
(i) above for the benefit of one or more of such Persons.

 

“Options” shall mean any options to subscribe for, purchase or otherwise
directly acquire Common Stock, other than any such option held by the Company or
any right to purchase shares pursuant to this Agreement.

 

“Permitted Registration Rights Assignee” shall mean a transfer: (a) with respect
to each holder which is not a natural person, to any Affiliate or to a Person
for whom such holder (or an Affiliate of such holder) acts as investment advisor
or investment manager; (b) with respect to each holder who is a

 

11

--------------------------------------------------------------------------------


 

natural person: (i) to a Member of the immediate family of such holder; (ii) to
a charitable entity, immediate family member or any trust for the direct or
indirect benefit of the holder; or (iii) and upon the death of a holder,
pursuant to the will or other instrument of such holder or by applicable laws of
descent and distribution to such holder’s estate, executors, administrators and
personal representatives, and then to such holder’s heirs, legatees or
distributees, whether or not such recipients are Members of the Immediate Family
of such holder; provided, however no part of an Interest may be transferred to a
minor or an incompetent except in trust or pursuant to the Uniform Gifts to
Minors Act or (c) with respect to any Bain Party, in a transfer other than that
described in clauses (a) and (b) above, to any Person, so long as in accordance
with applicable securities laws, provided that the transferred Registrable
Securities shall represent not less than 20% of the Registrable Securities then
held by the Bain Parties.

 

“Person” shall mean any individual, partnership, corporation, company,
association, trust, joint venture, limited liability company, unincorporated
organization, entity or division, or any government, governmental department or
agency or political subdivision thereof.

 

“Preferred Stock” shall have the meaning set forth in the Recitals.

 

“Public Offering” shall mean a public offering and sale of Common Stock for cash
pursuant to an effective registration statement under the Securities Act.

 

“Registrable Shares” or “Registrable Securities” shall mean: (i) any shares of
Common Stock issued through the exchange of units in Surgery Center Holdings,
LLC in the Reorganization in connection with the IPO; (ii) any shares of Common
Stock (including shares of Common Stock issued or issuable in respect of the
Preferred Stock) or Preferred Stock  acquired or issued pursuant to the Stock
Purchase Agreement or the Securities Purchase Agreement; and (iii) any Common
Stock or Preferred Stock issued or issuable with respect to the securities
referred to in clauses (i) or (ii) above by way of conversion, dividend,
distribution, split or combination of securities, or any recapitalization,
merger, consolidation or other reorganization; provided, however, that shares of
Common Stock which are Registrable Shares shall cease to be Registrable Shares
(a) upon any sale pursuant to a Registration Statement, Section 4(a)(1) of the
Securities Act or Rule 144, or (b) at such time as such securities may be
distributed without volume limitation or other restrictions on transfer under
Rule 144 (including without application of paragraphs (c), (e) (f) and (h) of
Rule 144). Notwithstanding the foregoing, any Registrable Shares transferred by
a Bain Party to a Permitted Registration Rights Assignee shall continue to be
Registrable Shares in the hands of such Permitted Registration Rights Assignee.

 

“Registration Statement” means a registration statement (on Form S-1 or
Form S-3) filed by the Company with the Commission for a public offering and
sale of securities of the Company.

 

“Reorganization” means the reorganization of the Company and Surgery Center
Holdings, LLC in connection with the Company’s IPO, pursuant to the
Reorganization Agreement, dated as of September 30, 2015.

 

“Rule 144” shall mean Rule 144 under the Securities Act (or any successor Rule).

 

“Rule 415” shall mean Rule 415 under the Securities Act (or any successor Rule).

 

“SEC” means the United States Securities and Exchange Commission.

 

“SEC Restrictions” shall have the meaning set forth in Section 2.4.

 

12

--------------------------------------------------------------------------------


 

“Securities Act” shall mean the Securities Act of 1933, as amended, as in effect
from time to time.

 

“Securities Purchase Agreement” shall have the meaning set forth in the
Recitals.

 

“Shares” shall mean all shares of Common Stock held by a Stockholder, whenever
issued, including all shares of Common Stock issued upon the exercise,
conversion or exchange of any Options, Warrants or Convertible Securities.

 

“Shelf Participant” means any holder of Registrable Securities listed as a
potential selling stockholder in connection with any Shelf Registration or any
such holder that could be added to such Shelf Registration without the need for
a post-effective amendment thereto or added by means of an automatic
post-effective amendment thereto.

 

“Shelf Registration” shall have the meaning set forth in Section 2.3.2.

 

“Short-Form Registration” shall have the meaning set forth in Section 2.3.1.

 

“Stock Purchase Agreement” shall have the meaning set forth in the Recitals.

 

“Stockholders” shall have the meaning set forth in the Preamble.

 

“Takedown Demand” shall have the meaning set forth in Section 2.3.3.

 

“Transfer” shall mean any sale, pledge, assignment, encumbrance or other
transfer or disposition of any Shares to any other Person, whether directly,
indirectly, voluntarily, involuntarily, by operation of law, pursuant to
judicial process or otherwise.

 

“Warrants” shall mean any warrants to subscribe for, purchase or otherwise
directly acquire Common Stock.

 

“WKSI” means any Securities Act registrant that is a well-known seasoned issuer
as defined in Rule 405 under the Securities Act at the most recent eligibility
determination date specified in paragraph (2) of that definition.

 

ARTICLE VII
 MISCELLANEOUS.

 

7.1          Authority; Effect. Each party hereto represents and warrants to and
agrees with each other party that the execution and delivery of this Agreement
and the consummation of the transactions contemplated hereby have been duly
authorized on behalf of such party and do not violate any agreement or other
instrument applicable to such party or by which its assets are bound. This
Agreement does not, and shall not be construed to, give rise to the creation of
a partnership among any of the parties hereto, or to constitute any of such
parties members of a joint venture or other association.

 

7.2          Notices. Any notices, requests, demands, claims and other
communications required or permitted to be delivered, given or otherwise
provided under this Agreement shall be in writing and shall be (a) delivered or
given personally, (b) sent by facsimile or email, or (c) sent by overnight
courier in each case, to the address (or facsimile number) listed below:

 

13

--------------------------------------------------------------------------------


 

If to the Company:

 

Surgery Partners, Inc.

40 Burton Hills Boulevard

Suite 500

Nashville, Tennessee 37215
Attention: Teresa Sparks and Michael Doyle
E-mail: tsparks@surgerypartners.com and mdoyle@surgerypartners.com

 

with a copy to:

 

Ropes & Gray LLP

1211 Avenue of the Americas

New York, NY 10036

Attention: Carl Marcellino

Facsimile No.: (646) 728-1523

Email: carl.marcellino@ropesgray.com

 

If to any Bain Party:

 

c/o Bain Capital Private Equity, LP

200 Clarendon Street

Boston, Massachusetts 02116

Attention: Devin O’Reilly, Andrew Kaplan and David Hutchins

E-mail:   doreilly@baincapital.com, akaplan@baincapital.com and
dhutchins@baincapital.com

Facsimile No.: (617) 516-2010

 

with a copy to:

 

Kirkland & Ellis LLP

200 Clarendon Street

Massachusetts 02116

Attention: Neal J. Reenan, P.C. and Ian N. Bushner

E-mail: neal.reenan@kirkland.com and ian.bushner@kirkland.com

Facsimile No.: (617) 385-7501

 

Notice to the holder of record of any shares of capital stock shall be deemed to
be notice to the holder of such shares for all purposes hereof.

 

Unless otherwise specified herein, such notices or other communications shall be
deemed effective (a) on the date received, if personally delivered, (b) on the
date received if delivered by facsimile or email on a business day, or if
delivered on other than a business day, on the first business day thereafter and
(c) 2 business days after being sent by overnight courier. Each of the parties
hereto shall be entitled to specify a different address by giving notice as
aforesaid to each of the other parties hereto.

 

14

--------------------------------------------------------------------------------


 

7.3          Merger; Binding Effect, Etc. This Agreement, together with the
certificate of designations for the Preferred Stock, constitute the entire
agreement of the parties with respect to their subject matter, supersede all
prior or contemporaneous oral or written agreements or discussions with respect
to such subject matter, and shall be binding upon and inure to the benefit of
the parties hereto and thereto and their respective heirs, representatives,
successors and permitted assigns. Except as otherwise expressly provided herein,
no Stockholder or other party hereto may assign any of its respective rights or
delegate any of its respective obligations under this Agreement without the
prior written consent of the other parties hereto, and any attempted assignment
or delegation in violation of the foregoing shall be null and void.

 

7.4          Descriptive Headings. The descriptive headings of this Agreement
are for convenience of reference only, are not to be considered a part hereof
and shall not be construed to define or limit any of the terms or provisions
hereof.

 

7.5          Counterparts. This Agreement may be executed in multiple
counterparts, each of which shall be deemed an original, but all of which taken
together shall constitute one instrument.

 

7.6          Severability. In the event that any provision hereof would, under
applicable law, be invalid or unenforceable in any respect, such provision shall
be construed by modifying or limiting it so as to be valid and enforceable to
the maximum extent compatible with, and possible under, applicable law. The
provisions hereof are severable, and in the event any provision hereof should be
held invalid or unenforceable in any respect, it shall not invalidate, render
unenforceable or otherwise affect any other provision hereof.

 

7.7          No Recourse. Notwithstanding anything that may be expressed or
implied in this Agreement, the Company and each Stockholder covenant, agree and
acknowledge that no recourse under this Agreement or any documents or
instruments delivered in connection with this Agreement shall be had against any
current or future director, officer, employee, general or limited partner,
member or stockholder of any Stockholder or of any Affiliate or assignee
thereof, as such, whether by the enforcement of any assessment or by any legal
or equitable proceeding, or by virtue of any statute, regulation or other
applicable law, it being expressly agreed and acknowledged that no personal
liability whatsoever shall attach to, be imposed on or otherwise be incurred by
any current or future director, officer, employee, partner, member or
stockholder of any Stockholder or of any Affiliate or assignee thereof, as such,
for any obligation of any Stockholder under this Agreement or any documents or
instruments delivered in connection with this Agreement for any claim based on,
in respect of or by reason of such obligations or their creation.

 

ARTICLE VIII
GOVERNING LAW.

 

8.1          Governing Law. This Agreement shall be governed by and construed in
accordance with the domestic substantive laws of the State of Delaware without
giving effect to any choice or conflict of laws provision or rule that would
cause the application of the domestic substantive laws of any other
jurisdiction.

 

8.2          Consent to Jurisdiction.  Each party to this Agreement, by its
execution hereof, (a) hereby irrevocably submits to the exclusive jurisdiction
of the state and federal courts sitting in the State of Delaware for the purpose
of any action, claim, cause of action or suit (in contract, tort or otherwise),
inquiry, proceeding or investigation arising out of or based upon this Agreement
or relating to the

 

15

--------------------------------------------------------------------------------


 

subject matter hereof, (b) hereby waives to the extent not prohibited by
applicable law, and agrees not to assert, and agrees not to allow any of its
subsidiaries to assert, by way of motion, as a defense or otherwise, in any such
action, any claim that it is not subject personally to the jurisdiction of the
above-named courts, that its property is exempt or immune from attachment or
execution, that any such proceeding brought in one of the above-named courts is
improper, or that this Agreement or the subject matter hereof or thereof may not
be enforced in or by such court and (c) hereby agrees not to commence or
maintain any action, claim, cause of action or suit (in contract, tort or
otherwise), inquiry, proceeding or investigation arising out of or based upon
this Agreement or relating to the subject matter hereof or thereof other than
before one of the above-named courts nor to make any motion or take any other
action seeking or intending to cause the transfer or removal of any such action,
claim, cause of action or suit (in contract, tort or otherwise), inquiry,
proceeding or investigation to any court other than one of the above-named
courts, whether on the grounds of inconvenient forum or otherwise.
Notwithstanding the foregoing, to the extent that any party hereto is or becomes
a party in any litigation in connection with which it may assert indemnification
rights set forth in this Agreement, the court in which such litigation is being
heard shall be deemed to be included in clause (a) above. Each party hereto
hereby consents to service of process in any such proceeding in any manner
permitted by Delaware law, and agrees that service of process by registered or
certified mail, return receipt requested, at its address specified pursuant to
Section 7.4 hereof is reasonably calculated to give actual notice. The
provisions of this Section 8.2 shall not restrict the ability of any party to
enforce in any court any judgment obtained in a federal or state court of the
State of Delaware.

 

8.3          WAIVER OF JURY TRIAL. TO THE EXTENT NOT PROHIBITED BY APPLICABLE
LAW WHICH CANNOT BE WAIVED, EACH PARTY HERETO HEREBY WAIVES AND COVENANTS THAT
IT WILL NOT ASSERT (WHETHER AS PLAINTIFF, DEFENDANT OR OTHERWISE) ANY RIGHT TO
TRIAL BY JURY IN ANY FORUM IN RESPECT OF ANY ISSUE OR ACTION, CLAIM, CAUSE OF
ACTION OR SUIT (IN CONTRACT, TORT OR OTHERWISE), INQUIRY, PROCEEDING OR
INVESTIGATION ARISING OUT OF OR BASED UPON THIS AGREEMENT OR THE SUBJECT MATTER
HEREOF OR IN ANY WAY CONNECTED WITH OR RELATED OR INCIDENTAL TO THE TRANSACTIONS
CONTEMPLATED HEREBY, IN EACH CASE WHETHER NOW EXISTING OR HEREAFTER ARISING.
EACH PARTY HERETO ACKNOWLEDGES THAT IT HAS BEEN INFORMED BY THE OTHER PARTIES
HERETO THAT THIS SECTION 8.3 CONSTITUTES A MATERIAL INDUCEMENT UPON WHICH THEY
ARE RELYING AND WILL RELY IN ENTERING INTO THIS AGREEMENT. ANY PARTY HERETO
MAY FILE AN ORIGINAL COUNTERPART OR A COPY OF THIS SECTION 8.3 WITH ANY COURT AS
WRITTEN EVIDENCE OF THE CONSENT OF EACH SUCH PARTY TO THE WAIVER OF ITS RIGHT TO
TRIAL BY JURY.

 

8.4          Exercise of Rights and Remedies. No delay of or omission in the
exercise of any right, power or remedy accruing to any party as a result of any
breach or default by any other party under this Agreement shall impair any such
right, power or remedy, nor shall it be construed as a waiver of or acquiescence
in any such breach or default, or of any similar breach or default occurring
later; nor shall any such delay, omission nor waiver of any single breach or
default be deemed a waiver of any other breach or default occurring before or
after that waiver.

 

[Remainder of page intentionally left blank]

 

16

--------------------------------------------------------------------------------


 

IN WITNESS WHEREOF, each of the undersigned has duly executed this Agreement (or
caused this Agreement to be executed on its behalf by its officer or
representative thereunto duly authorized) as of the date and year first above
written.

 

 

COMPANY:

Surgery Partners, Inc.

 

 

 

 

 

 

 

By:

/s/ Michael. T. Doyle

 

Name: Michael T. Doyle

 

Title: Chief Executive Officer

 

[Signature Page to Surgery Partners, Inc. Registration Rights Agreement]

 

--------------------------------------------------------------------------------


 

STOCKHOLDERS:

BCPE Seminole Holdings LP

 

 

 

 

 

 

 

By:

/s/ Devin O’Reilly

 

Name: Devin O’Reilly

 

Title: Vice President

 

[Signature Page to Surgery Partners, Inc. Registration Rights Agreement]

 

--------------------------------------------------------------------------------


 

IN WITNESS WHEREOF, each of the undersigned has duly executed this Agreement (or
caused this Agreement to be executed on its behalf by its officer or
representative thereunto duly authorized) as of the date and year first above
written.

 

 

STOCKHOLDERS:

 

 

 

 

 

 

 

 

 

By:

/s/ Michael. T. Doyle

 

Name: Michael T. Doyle

 

 

 

 

 

 

 

By:

/s/ Teresa F. Sparks

 

Name: Teresa F. Sparks

 

 

 

 

 

 

 

By:

/s/ Jennifer Baldock

 

Name: Jennifer Baldock

 

 

 

 

 

 

 

By:

/s/ Dennis Dean

 

Name: Dennis Dean

 

 

 

 

 

 

 

By:

/s/ John Crysel

 

Name: John Crysel

 

[Signature Page to Surgery Partners, Inc. Registration Rights Agreement]

 

--------------------------------------------------------------------------------